Citation Nr: 1714337	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO. 12-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for a right leg disability.

4. Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2014, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has a current right ear hearing loss disability for VA purposes.

2. After affording the Veteran the benefit of the doubt, he experienced in-service acoustic trauma.

4. The Veteran did not have a hearing loss disability for VA purposes during service or within one year of separation from service. 

5. The Veteran's current right ear hearing loss is not etiologically related to his military service.

6. The Veteran does not have a current diagnosis of a right hip disability.

7. The Veteran does not have a current diagnosis of a right leg disability.

8. The Veteran does not have a current diagnosis of a left leg disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for a right hip disability have not been met 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a right leg disability have not been met 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a left leg disability have not been met 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for the claims on appeal in September 2010 and March 2015. A VA addendum medical opinion was also provided in March 2015. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the December 2014 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis and hearing loss (an organic disease of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 


In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for left ear hearing loss has been granted.

In August 2010, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
20

The examination revealed a speech recognition score of 90 using the Maryland CNC Test for the right ear.

In March 2015, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
40

The examination revealed a speech recognition score of 94 using the Maryland CNC Test for the right ear. Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss (in the frequency range of 500-4000 Hertz) in the right ear. The Veteran has a right ear hearing loss disability for VA purposes as demonstrated by the August 2010 and March 2015 VA audiological examinations. 38 C.F.R. § 3.385. Therefore, the evidence shows that the Veteran has a current right ear hearing loss disability. Accordingly, the first element of service connection is met.

The March 2015 VA examination report indicates that the Veteran served in the Marine Corps as a fire control instrument repairman and infantryman, which have a moderate and high probability of hazardous noise exposure according to the VA examiner. The Veteran's DD 214 reflects 4 years and 8 months of service in optical instrument repair, 7 years and 7 months as a rifleman, and 2 months and 2 days as a fire control instrument repairman. The Veteran was exposed to in-service acoustic trauma and given the Veteran's credible and consistent statements, the Board has recognized the Veteran's noise exposure. See 38 U.S.C.A. § 1154(a). Affording the Veteran the benefit of the doubt, the second element of service connection is met. 

The Veteran has met the first two elements of service connection, that fact notwithstanding, however, the Board finds that service connection for right ear hearing loss is not warranted.

An audiogram in the Veteran's service treatment records from August 1979 indicate that the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15

A June 1983 audiogram from service treatment records indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
20
25


An audiogram from the Veteran's May 1984 service treatment record indicates that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
15

An audiogram in the Veteran's service treatment records from August 1985 indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
20

A September 1986 audiogram from service treatment records indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
15
15

A July 1987 audiogram from service treatment records indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
20
25

The Veteran's service treatment records show that he did not have a right hearing loss disability for VA purposes during his time in service. 38 C.F.R. § 3.385. The Board finds that the Veteran's right ear hearing loss disability did not manifest in service or to a compensable degree within one year following his active duty discharge in December 2009. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Accordingly, right ear hearing loss was not shown during service and there is no evidence of any continuity of related symptomatology after service.

Nonetheless, the Board has considered whether the Veteran's current right ear hearing loss is etiologically related to his military service, to include his exposure to acoustic trauma. The August 2010 VA examiner opined that the Veteran's hearing loss was less likely than not to have been caused by or related to his now distant military noise exposure (which was 23 years prior). The examiner stated that this was based on a review of the service treatment records showing normal hearing with no significant change at the time of separation and accepted audiological principles as well as VA's position that latent onset of noise related hearing loss does not exist and that there was no scientific evidence to the contrary.

The March 2015 VA examiner also opined that the Veteran's right ear hearing loss was less likely than not to have been caused by or a result of an event in military service. The VA examiner stated that the Veteran had normal right ear hearing sensitivity at both entrance and separation examinations with no significant threshold shifts. She further explained that the audiogram is the objective standard for noise injury and since the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there was no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity. As a reference, this same VA examiner opined that that the left ear hearing loss was at least as likely as not caused by or a result of military noise exposure because although the Veteran demonstrated normal left hearing at entrance and separation examinations, during active duty service, the Veteran experienced significant threshold shift within the range of normal in the high frequencies.

The VA medical opinions from August 2010 and March 2016 collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate audiological examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Board has also considered lay statements from the Veteran. In a May 2012 substantive appeal (VA Form 9), the Veteran contended that the examinations made by "VA doctors were completely insufficient to determine the severity of his conditions in all areas." July 2013 and September 2014 statements by the Veteran's representative state that according to the American Speech-Language-Hearing Association, the causes of hearing loss include loud noise. Further, the Veteran's representative explained that very loud noise can cause permanent hearing loss, which is called noise-induced hearing loss, and that it usually develops gradually and painlessly. The Veteran contended that his hearing loss was a direct result of acoustic trauma experienced from his time in the United States Military. The credibility of the Veteran's statements regarding his exposure to acoustic trauma is not in question given his MOS.

The Veteran was afforded another VA audiological examination in March 2015 and the VA examiner directly addressed the Veteran's contention that his right ear hearing loss was a direct result of acoustic trauma experienced in service as discussed above, stating that there was no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.

The Veteran has attempted to establish a nexus through his own lay assertions that his right ear hearing loss is related to his in-service exposure to acoustic trauma, however, the Veteran is not competent to offer opinions as to the etiology of his current hearing disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran has not been shown to be competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The Board has considered objective medical evidence which showed that he did not have right ear hearing loss until decades years after service.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Right Hip

The Veteran does not have a current diagnosis for a right hip disability; therefore, service connection for a right hip disability is not warranted. During the March 2015 VA examination, the Veteran claimed to have a knot in the right hip. The VA examiner opined that the Veteran did not have a current diagnosis associated with the claimed condition. The VA examiner explained that the Veteran developed a knot on what he called his "right hip" about 20 years ago; however, it was a prominent sacroiliac joint. The examiner stated that the Veteran did not have a hip problem.

A physical examination revealed that there was no objective evidence of localized tenderness or pain on palpation of the right hip and that range of motion testing was within normal limits. The Veteran was also examined immediately after repetitive use over time and the VA examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength testing revealed normal strength evaluation for the right hip and no ankylosis.

At the time of the March 2015 VA examination for the hip, the VA examiner reviewed the Veteran's VA medical records but did not have access to his service treatment records. In an addendum VA opinion, later in March 2015, the VA examiner indicated that the service treatment records had been added to the Veterans Benefits Management System (VBMS) and were reviewed. The VA examiner noted that the service treatment records reflect that the Veteran had a hamstring strain and a meniscus tear. Further, the examiner noted that the Veteran denied any symptoms or diagnoses related to the hip, thigh, and leg excluding problems relating to the degenerative arthritis of the knee (for which service connection has been granted). The VA examiner indicated that those would be "entirely different type of symptoms."

After a review of the Veteran's service treatment records, a right hip disability was not shown during service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309.

The Veteran has not offered probative and competent medical or lay evidence to support his contention for service connection. In addition, lay assertions do not constitute a competent clinical diagnosis of an existing right hip disability. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). In the absence of a current diagnosis for a right hip disability, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection for a right hip disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Leg

The Veteran does not have a current diagnosis for a right leg disability; therefore, service connection for a right leg disability is not warranted. In a March 2004 private medical record, the Veteran complained of pain in the right calf with running. The physician's impression was a muscle strain as suggested by the presence of subtle edema. A July 2004 private medical record indicates that the Veteran was seen for a follow-up to his bilateral knee pain. A physical examination of his lower extremities revealed them to be motor and sensory intact. A private medical record from September 2008 reflects that the Veteran had a one-month history of pain in the right lateral ankle radiating up to the lateral leg. The physician indicated some associated paresthesia radiating onto the top of the foot, however, he indicated a normal study. An October 2009 private medical record indicates that although the Veteran had right knee pain, that he walked with no appreciable limp, and that his right leg was stable. Minimal degenerative change was noted in the right knee post anterior cruciate ligament (ACL) reconstruction. 

The March 2015 VA examination report indicates that the Veteran injured his knee while running in service and was found to have a right meniscal tear and subsequent surgery in 1986. The Veteran had persistent problems and was ultimately found to have a right ACL tear with surgery in 2006. The VA examiner indicated in a March 2015 addendum opinion that he reviewed the Veteran's service treatment records which noted a hamstring strain and meniscus tear. The VA examiner stated that the Veteran denied any symptoms or diagnoses relating to the hip, thigh, and legs excluding problems relating to the degenerative arthritis of the knee (for which service connection has been granted), which would be "entirely different type of symptoms." The Veteran's private medical records and the VA examination report do not indicate the presence of a right leg disability separate from right knee degenerative arthritis (again, for which service connection has been granted).  

The service treatment records reflect injuries to the right knee including in June 1986, however, there was no indication that the right leg was affected by such injuries. Accordingly, after a review of the Veteran's service treatment records, a right leg disability was not shown during service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309.

The Board has considered the Veteran's statement through his representative from March 2017. The Veteran contended that the March 2015 VA examiner noted that he had a hamstring strain in the left leg and a torn meniscus of the right knee but did not thoroughly explain how a strain or torn meniscus could not contribute to the development of arthritis which he believed the examiner noted as a current complaint. After a thorough review of the medical and lay evidence, there is no indication that the Veteran had a current diagnosis of arthritis of the right leg. A nexus opinion would not be necessary without a current right leg disability. Furthermore, as previously discussed, the Veteran has degenerative arthritis of the right knee which he is in receipt of service-connection and compensated for.

The Veteran's service treatment records, private medical records, and VA examination reports are not indicative of a current diagnosis of a right leg disability. The Veteran has not proffered probative and competent evidence to the contrary. In addition, lay assertions do not constitute a competent clinical diagnosis of an existing right leg disability. See 38 C.F.R. § 3.159(a)(1). In the absence of a current diagnosis for a right leg, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection for a right leg disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Leg

The Veteran does not have a current diagnosis for a left leg disability; therefore, service connection for a left leg disability is not warranted. In the March 2015 VA examination report, the VA examiner opined that the Veteran did not have left leg problems. Further, in a March 2015 VA addendum medical opinion, the VA examiner stated that he reviewed the service treatment records which he noted to indicate a hamstring strain and a meniscus tear. The VA examiner indicated that the Veteran denied any symptoms or diagnoses related to the leg excluding problems relating to degenerative arthritis of the knee (for which service connection has been granted), which would be "entirely different type of symptoms." The degenerative arthritis of the knee mentioned relates to the service-connected right knee and not a separate leg disability.

A November 1982 service treatment record reflects that the Veteran had a soft tissue injury to the left lateral ankle in service. There was mild discoloration and swelling in the left ankle. In a March 1984 service treatment record, the Veteran complained of pain in the left calf as a result of sprinting during a seven mile run. While service treatment records reflect injuries to the Veteran's left ankle and calf in November 1982 and March 1984 respectfully, there was no indication that a chronic left leg disability existed or developed as the result of such injuries. After a review of the Veteran's service treatment records, a left leg disability was not shown during service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309.

The Veteran's service treatment records, private medical records, and VA examination reports do not show the presence of a current diagnosis for a left leg disability. Furthermore, the lay evidence of record does not support a finding of a current diagnosis of a left leg disability. Regardless, lay assertions alone do not constitute a competent clinical diagnosis of an existing left leg disability. See 38 C.F.R. § 3.159(a)(1). In the absence of a current diagnosis for a left leg, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection for a left leg disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


